DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/3/2022 has been entered.
 
Applicant’s amendment of claim 1, 2, 4 and the addition of new claims 15-24, in the paper of 9/2/2022, is acknowledged.  Applicants' arguments filed on 9/2/2022, have been fully considered and are deemed to be persuasive to overcome some of the rejections previously applied.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  Claims 1, 2, 4-24 are still at issue and are present for examination. 

Election/Restrictions
	Applicant's election without traverse the invention of Group I, claims 1-9, drawn to a DNA polymerase, in the paper of 11/3/2021, is acknowledged.  Applicant's election without traverse of the following species of L407A, in the paper of 11/3/2021, is acknowledged.
Claims 2, 4, 10-12, 15-19 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
The examiner has found no art for position 407 and has moved on to position 405.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 1, 5-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
This rejection was stated in the previous office action as it applied to previous claims 1-3, 5-9.  In response applicants have amended the claims and traverse the rejection as it applies to the newly amended claims.
Newly amended claim(s) 1, 5-9 remain directed to all possible polypeptides having lipase activity comprising an amino acid sequence that is at least 90% identical or similar to the full length amino acid sequence of SEQ ID NO:1 wherein the amino acid sequence comprises one or more amino acid residue insertion, deletion, or substitution at the amino acid residue position number 405, to the amino acid sequence of SEQ ID NO:1, wherein the polypeptide has an increase in enzyme activity, pH-stability, stability against proteolytic degradation, or any combination thereof when compared to the lipase of SEQ ID NO:1.
Applicants specification, however, provides no representative species of that lipase comprising the amino acid sequence that is of SEQ ID NO: 1, comprising a 405 substitution, wherein the polypeptide has an increase in enzyme activity, pH-stability, stability against proteolytic degradation, or any combination thereof when compared to the lipase of SEQ ID NO:1, encompassed by these claims.  There is thus no disclosure of any particular structure to function/activity relationship in the disclosed species.  The specification also fails to describe additional representative species of these variant lipases by any identifying structural characteristics or properties, for which no predictability of structure is apparent.  Given this lack of additional representative species as encompassed by the claims, Applicants have failed to sufficiently describe the claimed invention, in such full, clear, concise, and exact terms that a skilled artisan would recognize Applicants were in possession of the claimed invention.
Applicant is referred to the revised guidelines concerning compliance with the written description requirement of U.S.C. 112, first paragraph, published in the Official Gazette and also available at www.uspto.gov.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 7 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Bornscheuer et al. (US 8,298,799). 
Bornscheuer et al. teach a lipase that is 98% identical to SEQ ID NO:1 (SEQ ID NO:756) and has a various amino acid substitution.   Bornscheuer et al. further teach  hybrid polypeptide comprising a fragment of claim 1, and a fragment of a second polypeptide having lipase activity, wherein the hybrid polypeptide has lipase activity (see claim 3, column 18, lines 30-39 and  supporting text).  The hybrid polypeptide taught by Bornscheuer et al. comprises a fragment of claim 1, such as amino acids 1-10 of SEQ ID NO:1 (“ATKISDLGEV”) and a fragment of a second polypeptide having lipase activity such as amino acids 67-77 of SEQ ID NO:756 of Bornscheuer et al. (“NEFVVFTPDG”).  Bornscheuer et al. further teach the polypeptide of SEQ ID NO:756 comprising a heterologous signal sequence polypeptide.
Thus claim(s) 7 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Bornscheuer et al. (WO 2005/032496.

Remarks
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD G HUTSON whose telephone number is (571)272-0930.  The examiner can normally be reached on 6-3 EST Mon-Fri.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on (571) 272-0956.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






rgh
11/4/2022

/RICHARD G HUTSON/Primary Examiner, Art Unit 1652